HOET, District Judge.
I think that Judge Adams, by making the order allowing the bankrupt five days after the entry of the order to comply with the order of Mr. Referee Willis, is to be deemed to have affirmed the order of the referee on the petition for review, and that Judge Adams, by striking out the provision in the order as submitted, “that in default thereof let the above-named bankrupt be committed to jail for contempt of this court,” did not thereby adjudicate that the bankrupt should not be punished for contempt, but left such a motion to be brought on at a subsequent period, if the bankrupt did not avail himself of the opportunity to-pay within the five days afforded by the order. I think, therefore, that I am precluded from passing upon the question whether there was error in the admission of evidence before the referee, and that the simple question before me is whether the bankrupt has complied with the order of the referee, which was impliedly affirmed by Judge Adams.
The motion is granted. An order will be entered adjudging the bankrupt in contempt, and providing'for his being committed to jail until he complies with the order of the referee.